WMIF Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $1,297,249 Class B $41,064 Class C $45,521 Class F-1 $61,223 Class F-2 $2,328 Total $1,447,385 Class 529-A $24,494 Class 529-B $3,214 Class 529-C $5,743 Class 529-E $1,245 Class 529-F1 $1,255 Class R-1 $1,145 Class R-2 $13,966 Class R-3 $33,432 Class R-4 $26,156 Class R-5 $38,814 Total $149,464 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.7200 Class B $0.5312 Class C $0.5216 Class F-1 $0.7175 Class F-2 $0.5744 Class 529-A $0.7052 Class 529-B $0.5045 Class 529-C $0.5069 Class 529-E $0.6329 Class 529-F1 $0.7580 Class R-1 $0.5324 Class R-2 $0.5145 Class R-3 $0.6439 Class R-4 $0.7135 Class R-5 $0.7894 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 1,717,095 Class B 70,594 Class C 82,158 Class F-1 76,210 Class F-2 7,405 Total 1,953,462 Class 529-A 35,841 Class 529-B 6,397 Class 529-C 11,505 Class 529-E 2,071 Class 529-F1 1,776 Class R-1 2,243 Class R-2 27,923 Class R-3 51,257 Class R-4 39,589 Class R-5 57,001 Total 235,603 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $19.81 Class B $19.67 Class C $16.63 Class F-1 $19.76 Class F-1 $19.81 Class 529-A $19.78 Class 529-B $19.69 Class 529-C $19.68 Class 529-E $19.71 Class 529-F1 $19.76 Class R-1 $19.68 Class R-2 $19.62 Class R-3 $19.70 Class R-4 $19.75 Class R-5 $19.80
